Citation Nr: 0204045	
Decision Date: 05/02/02    Archive Date: 05/14/02

DOCKET NO.  00-08 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Elie Halpern, Attorney at Law


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from September 1961 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii, which denied entitlement to a total 
disability rating based on individual unemployability (TDIU) 
due to service-connected disabilities.

In an August 1998 rating decision, the RO granted an 
increased rating for service connected post-traumatic stress 
disorder (PTSD) from 30 to 50 percent disabling.  The veteran 
disagreed with the assignment of the 50 percent rating, and 
filed a claim for TDIU.  A statement of the case was issued 
in June 1999 on the issue of an increased evaluation for 
PTSD; however, the veteran did not perfect his appeal of that 
issue with a timely filed substantive appeal.  Therefore, the 
only issue before the Board is that of entitlement to TDIU.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the agency of 
original jurisdiction and VA's duty to notify and assist the 
veteran has been satisfied.

2.  The veteran's service-connected disabilities are PTSD 
assigned a 70 percent rating; residuals of shell fragment 
wounds of the left forehead and temporomandibular joint 
assigned a 0 percent rating, and residuals of a shell 
fragment wound of the left arm and forearm assigned a 0 
percent rating.  His combined disability rating is 70 
percent.

3.  The veteran has completed one year of college and has 
occupational experience in construction, including as a 
foreman, and as a farmer for 12 years.  He recently reported 
working 70 hours a week, and earning $30,000 gross income.

4.  The veteran's service-connected disabilities are not of 
such severity as to preclude him from securing or following 
substantially gainful employment suitable for someone of his 
educational and occupational experience. 


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991& Supp. 2001); 38 C.F.R. §§ 3.340, 3.341, 4.15, 
4.16(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A January 1982 rating decision of the RO shows that the 
veteran was hospitalized during service with multiple 
shrapnel wounds of the left forehead, left temporomandibular 
joint, upper left arm, and left forearm.  The RO noted that 
the wounds healed satisfactorily.  A zero percent evaluation 
was assigned for these disabilities, rated separately as 
shell fragment wounds of the left forehead and 
temporomandibular joint, and shell fragment wounds of the 
left arm and forearm.

The veteran was afforded a VA scars examination in July 1995, 
at which time he denied specific problems with his shell 
fragment wound scars although he stated that he felt his left 
hand grip was weaker and that sensation might be 
"different." He was currently working as a farmer.  He was 
noted to be right handed.  On examination, it was noted that 
he had similar touch sensation on both upper extremities, 
although he felt that a prick was more painful on the left 
forearm.  Motor strength was bilaterally equal in the arms 
and forearms.  The ability to grip paper between the 3rd and 
4th digits of the left hand was consistently weaker than the 

right.  He had a 4 centimeter depressed scar on the left 
forearm.  

A VA psychiatric examination was conducted on the same date.  
It was noted that he had one year of business college and in 
1986 had started his own business of farming.  Following the 
examination, the diagnosis was mild PTSD, and a Global 
Assessment of Functioning (GAF) score of 75 was assigned.  In 
a September 1995 rating decision, service connection was 
granted for PTSD resulting from the veteran's combat 
experiences in Vietnam.  

VA outpatient records reflect that in 1992 the veteran was 
seen by a social worker in regard to a small business loan.  
He needed financial assistance because of crop damage.  In 
July 1995 he was seen for counseling, having been told that 
he should "be evaluated for PTSD."  On a psychological test 
in July 1995 he scored significantly below the cut-off for 
PTSD.  He continued to be seen and over the next several 
months was generally described as having good judgment and 
relaxed motor activity.  He reported having been working very 
hard, although business had not been good.  The assessment on 
various occasions was rule out PTSD.  His mood was generally 
euthymic and his affect was broad.  In an April 1996 group 
session, the veteran expressed concerns about choosing 
farming as an occupation because his crop had frequently been 
destroyed and he had had to wait long periods for financial 
help.  In a May 1996 session, he expressed some feelings of 
depression relating to crop losses and was noted to be 
considering finding some other means of earning a living.  On 
various occasions in 1996 his PTSD was characterized as 
subthreshold,  subclinical, mild, or moderate.  

The veteran's vocational rehabilitation file contains a 
counseling and assessment report prepared by a vocational 
consultant covering a period in July 1996.  The report notes 
that the veteran had decided to pursue his options under VA 
Chapter 31 vocational rehabilitation.  The report was 
prepared following meetings with the veteran by telephone and 
in person where vocational testing was conducted.  It was 
noted that the veteran had one year of college, and that his 
previous work experience included working in general 
contracting where he acquired skills in mechanics, as an 
instructor in punch press operations and as an instructor for 
the Crane Operators Union.  He reported that he had grossed 
$30,000 in the last year, although at present his expenses 
exceeded his income.  The stated vocational goal was to 
augment the development of his already existing farm 
operation.  

A business plan, prepared for VA by a private firm in about 
January 1997, regarding the veteran notes that he was an 
established farmer but currently unemployed and that over a 
three year period, the agricultural climate had changed 
dramatically, destroying area farms or forcing farmers into 
other occupations.  It was noted that the veteran, like many 
other farmers, had not diversified his crops to a line that 
was resistant to certain harmful environmental factors and 
that over the past three years adverse environmental 
conditions had destroyed most of the farms in the veteran's 
geographical area.  A market analysis and business strategy 
were presented, with an income projection for year 1 of about 
$218,000 gross and $198,000 net.  

A July 1997 counseling record reflects that the veteran was 
eligible for vocational rehabilitation benefits, noting that 
a vocational impairment existed, and that the veteran's 
business had not been profitable due to volcanic gas in the 
area and debts he had incurred throughout the years.  The 
report notes that the veteran had the abilities and work 
experience to be successful in farming.  Funds were approved 
by VA to improve the veteran's farming operations. 

In March 1998, the veteran requested an increased rating for 
his PTSD.  In his May 1998 compensation and pension 
examination, he reported that he was living with his wife in 
his home and was supported by his disability income and his 
farm revenues.  He reported that since coming back from 
Vietnam, he had worked for approximately forty to fifty 
companies, indicating that he had never been able to maintain 
a job for very long because he was unable to work contentedly 
with others due to their lack of perfection.  He reported 
that he had worked in construction for 14 years but stopped 
12 years ago.  He had been farming for the past 12 years and 
felt he did better if he stayed away from people.  He felt 
that he was somewhat calm when he was on the farm.  He 
reported currently having increasing financial problems, 
which he attributed to his inability to focus on his work.  
The veteran was noted to show a florid picture of PTSD.  On 
mental status examination, he appeared tense and anxious, 
with an open and cooperative attitude.  His affect was 
constricted and dysphoric, with no evidence of perceptual 
distortions except for some mild olfactory hallucinations 
(that were not otherwise described).  He had good abstracting 
ability, appeared above average intellectually, and had 
mildly impaired short-term memory.  There was no evidence of 
a formal thought disorder, impairment of judgment, or any 
obsessional ruminations or delusional development.  His 
thinking was generally preoccupied with traumatic themes and 
depressive ideation, and his speech was somewhat overly 
controlled and hesitant.  There was no evidence of 
psychomotor retardation or agitation.  The diagnosis was 
PTSD, severe, and a GAF of 31-40 was assigned.  The examiner, 
Dr. C. Wright, noted that the veteran lived as an isolated 
individual and had become increasingly preoccupied with 
Vietnam as "his treatment unfolds over time."  

The firm that had prepared the veteran's business plan 
advised VA in a May 1998 letter that, regarding the sale of 
certain greenhouses, the veteran had acted on behalf of the 
greenhouse owners with whom he enjoyed a close relationship 
as he was the contractor who built most of the structures.  
The veteran also had allowed another farmer to make some 
charges on his account.  

In May 1998 the veteran signed a document acknowledging 
certain VA guidelines regarding his participation in the VA 
vocational rehabilitation program.  

In an August 1998 rating decision, the veteran's rating for 
PTSD was increased to 50 percent.  The veteran disagreed with 
this rating in a letter received by VA in November 1998 which 
included a request for entitlement to a total disability 
rating based on individual unemployability.  On his VA Form 
21-8940, Application for Increased Compensation Based on 
Unemployability, the veteran indicated that PTSD prevented 
him from working, and that he had been under a doctor's care 
during the past 12 months at the Hilo Vet Center.  He also 
reported that his disability first affected his full-time 
work in 1981 and that he became too disabled to work at that 
time.  He also reported that did not leave his last job 
because of his disability or try to find work since that 
time.  He reported having worked for a construction company 
as a crane operator from 1975 to 1977.  He then moved to 
another state and from 1977 to 1981 he worked as a foreman 
and superintendent of construction.  

An October 1998 closing report by a vocational consultant 
indicates that the veteran's vocational rehabilitation plan 
for self-employment as a farmer was completed preceding his 
ability meet the plan criteria.  It was reported that he had 
been able to gross approximately $30,000 that year and had 
the apparent resources to continue on a competitive basis.  A 
psychiatric outpatient treatment note from December 1998 
indicates that the veteran continued to farm, working up to 
70 hours a week. 

According to an unsigned report filed in the veteran's 
vocational rehabilitation folder, the veteran's farm was 
visited in March 1999 and appeared to be in disorder, 
although his crops seemed in general to be doing well.  He 
had several unplanted greenhouses, and it was noted that 
certain statements regarding expenditures/funds did not seem 
quite right.  

An April 1999 progress note from Dr. Wright, who performed 
the May 1998 VA examination, indicates that he had been 
treating the veteran for symptoms of PTSD since August 1998.  
Dr. Wright noted that the veteran "clearly suffers severe 
symptoms that causes (sic) him to live as a recluse involved 
only with his wife and a few other veterans; he is constantly 
preoccupied with war traumas and is quite symptomatic and 
will need continued treatment."

In a June 1999 rating decision, the RO increased the rating 
for PTSD to 70 percent effective April 2, 1998, and denied 
TDIU.  In a notice of disagreement with the denial of TDIU, 
the veteran's representative argued that there were two 
misunderstandings, one involving the amount of compensation 
the veteran received from farming operations, and the other 
the amount of hours he put into his farming operations.  The 
representative indicated that additional records 
demonstrating the error would be provided.   

The representative sent numerous letters stating that he 
would produce additional financial information to demonstrate 
that the veteran's income was not substantial or gainful.  
Letters received by the RO were dated in November 1999, March 
2000, August 2000, October 2000, November 2000, January 2001 
and March 2001.  Although the RO granted the requests for an 
extension of time for the representative to submit additional 
evidence prior to forwarding the claim to the Board, no 
additional evidence was received.

In August 2001, the RO wrote the veteran and his 
representative informing them that VA needed evidence that 
the veteran was not capable of substantially employment as a 
result of his service-connected disability or that he was 
marginally employed with an income of $8,501 or less per 
year.  No reply was received to this letter.

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001) (hereafter "VCAA").  The new law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, the veteran was notified in a letter dated August 
2001 of the provisions of the VCAA and the evidence needed to 
establish entitlement to TDIU. 

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
(U.S.C.A. § 5102 and 5103); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159 (2001).  
The record shows that the veteran was notified in the June 
1999 rating decision of the reasons and bases for the denial 
of his claim.  He was further notified of this information in 
the March 2000 statement of the case, and the August 2001 
letter which informed him of the information and evidence 
needed to substantiate the claim.  The Board finds that VA 
has therefore complied with VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  VCAA, 
(U.S.C.A.§ 5103A); 66 Fed. Reg. 45,620 (Aug 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159 (2001)).  Although 
the veteran's representative has claimed that the facts as 
contained in the claims file are in error with regard to the 
veteran's income and that additional documentation would be 
submitted to verify lower income, there has been no evidence 
submitted despite repeated requests by the representative for 
extensions, which were granted by the RO.  In fact, the last 
request was dated March 2, 2001, and asked for an extension 
until the end of that month.  However, the case remained at 
the RO until January 2002 and no additional evidence was ever 
received.  The RO has obtained the veteran's vocational 
rehabilitation file and his VA outpatient records and has 
afforded him an examination.  Neither the veteran nor his 
representative has identified any available unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of the claim, including the source 
of the documentation which the veteran's representative 
claimed would be forthcoming which might allow VA to pursue 
obtaining these records directly.  The Board notes that the 
veteran and his representative were afforded ample 
opportunity to present evidence and argument in support of 
his claim.  There is sufficient evidence of record to decide 
the claim, and VA has satisfied its duties to notify and to 
assist the veteran.  

VA issued regulations to implement the VCAA in August 2001, 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 



the amendment to 38 C.F.R. § 3.156(b), which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Legal Criteria

As is applicable in this case, TDIU may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.340, 4.16(a).  Inasmuch as PTSD 

In determining whether the veteran is entitled to TDIU 
benefits, neither his non-service-connected disabilities nor 
age may be considered.  38 C.F.R. § 4.19.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102 and 4.3 (2001).

Analysis

The veteran has three service-connected disabilities: Post-
traumatic stress disorder (PTSD) rated at 70 percent, and 
shell fragment wounds to the left forehead and 
temporomandibular joint, and shell fragment wounds to the 
left arm and left forearm rated zero percent each.  Because 
of his 70 percent evaluation for PTSD, the veteran meets the 
percentage requirements of 38 C.F.R. § 4.16(a), for 
consideration of a TDIU rating. 

The determinative issue in this case is whether the veteran 
is incapable of following a substantially gainful occupation 
as a result of his service-connected disabilities.  The 
evidence shows that the veteran is self-employed as a farmer 
and, as is shown in his vocational rehabilitation file, 
grossed approximately $30,000 for the year as of October 
1998, the most recent evidence of his earnings.  It is also 
noted that, according to a professionally drafted business 
plan, it was projected that the veteran would net almost 
$200,000 after his farm was rehabilitated. 

At the time of his May 1998 examination the veteran reported 
an inability to work contentedly with others.  However, this 
apparently pre-dated his PTSD by many years, and he reported 
having never worked directly for anyone since 1972.  At the 
time of the VA examination, he had been farming for 12 years, 
an endeavor that minimized his contact with others and 
afforded him a feeling of calmness when on his farm.  
Although Dr. Wright noted that the veteran lived as a 
"recluse," a May 1998 letter in the Vocational 
Rehabilitation file notes that the veteran had been entrusted 
with the sale of property on behalf of its owner with whom he 
enjoyed a "close" relationship, and also that he had 
allowed another farmer to charge supplies to his account.  
That evidence suggests friendly, cooperative and trusting 
relationships between the veteran and the other parties and 
not the behavior of a "recluse."  Additionally, although at 
the May 1998 VA examination the veteran reported increasing 
financial problems that he attributed to increasing 
preoccupation with past war trauma, as recently as December 
1998 he reported working 70 hours a week on his farm.  

To the extent that the veteran's farm may have been adversely 
affected by such factors as climatic conditions, poor 
irrigation, environmental events, crop diseases/pests, or the 
like, such is the nature of farming.  The evidence indicates 
that apparently the veteran and other farmers in the region 
had been unemployed due to three years of such adverse 
conditions.  However, the veteran has been assisted 
financially in rehabilitating his farm and there is no 
supporting evidence to show that due to PTSD and his other 
service-connected disabilities he can not engage in farming 
or some other occupation.  The veteran's representative has 
specifically pointed to Dr. Wright's April 1999 statement as 
evidence of the veteran's unemployability.  However, this 
statement expresses Dr. Wright's opinion that the veteran has 
"severe" PTSD symptoms, which is acknowledged by his 70 
percent rating, and lives like a recluse. Even if he did live 
as a recluse, which is not supported by the record and is 
open to question based on the veteran's dealings with other 
farmers, Dr. Wright has not expressed the opinion that, due 
to service-connected disability, the veteran can not engage 
in substantially gainful employment.  To the extent that the 
veteran's treatment for PTSD may have been accompanied by a 
worsening of symptoms, that is a medical matter and beyond 
the Board's competence to address.  

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places his case in a different category than other veterans 
with equal ratings of disability.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  Furthermore, the fact that a veteran is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment, 
but the ultimate question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether he can find employment. Id.  
While the Board recognizes the argument of the representative 
that the stated amount earned and hours worked by the veteran 
are in error, no evidence has been forthcoming to dispute the 
facts as contained in the claims file, in spite of the 
extensions of time granted by the RO to produce such alleged 
evidence.  

Thus, the Board must conclude that the veteran's PTSD and 
other service-connected disabilities are not shown to prevent 
him from engaging in a substantially gainful occupation 
consistent with his education, work experience and 
intellectual capability and that a preponderance of the 
evidence is against his claim.  


ORDER

Entitlement to total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

